Upon a careful reconsideration of all the points raised by appellant in its motion for rehearing, we find no reason to change the judgment heretofore rendered by us.
In our original opinion, in referring to the cases cited from the Supreme Court of Pennsylvania, to the effect, that where a building, insured under a valued policy, is destroyed, immediate notice of such total loss given to the insurer dispenses with further notice or technical proofs of loss, and unqualified approval of such rule may be misleading, and we desire to refer to those cases only in so far as their consideration may be necessary in determining this case, leaving the question of the correctness of that rule undecided, as we do not deem it necessary for the decision of this case.
Here, there was not only immediate notice, but actual technical proofs of loss, omitting only the name of the occupant of the building. There is no claim or pretense of fraud; on the other hand, appellant's counsel, in open court, disclaim any such defense. It does not appear in any state of the case that the name of the occupant was material, *Page 19 
or that it was relied upon for any purpose whatever. If not actually waived by the conduct of the parties after the fire, it was only a technical omission after the loss occurred, from which it was not shown that any possible injury could have resulted to appellant.
The motion for rehearing is overruled.
Overruled.